Case 1:18-cv-01675-CFC-CJB Document 269 Filed 06/05/20 Page 1 of 3 PageID #: 6172




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELA WARE

 ASTELLAS US LLC, et al,                )
                                        )
              Plaintiffs,               )
                                        )
       V.                               )   Civ. No. 18-1675-CFC (Consolidated)
                                        )
 APOTEX, INC., et al.,                  )
                                        )
              Defendants.               )


                            MEMORANDUM ORDER

       Defendants Dr. Reddy's Laboratories, Ltd. and Dr. Reddy's Laboratories,

 Inc. (collectively, Dr. Reddy's) have filed objections to the Magistrate Judge's

 Memorandum Order dated April 13, 2020. D.I. 244. Dr. Reddy's objects to two

 discovery rulings made in the Memorandum Order: ( 1) a ruling granting Plaintiffs'

 request to compel Dr. Reddy's to produce "an API sample from a batch located in

 India that was created in September 2016," D.I. 236 at 2; and (2) a ruling denying

 Dr. Reddy's request to compel Plaintiffs to produce a representative sample of

 Lexiscan® API, "Form A" of regadenoson monohydrate, and the amorphous liquid

 forms of regadenoson monohydrate, id. at 2-4.

       "Pursuant to 28 U.S.C. § 636(b)(l)(A) and Federal Rule of Civil Procedure

 72(a), non-dispositive pre-trial rulings made by magistrate judges on referred

 matters should only be set aside if clearly erroneous or contrary to law." Masimo
Case 1:18-cv-01675-CFC-CJB Document 269 Filed 06/05/20 Page 2 of 3 PageID #: 6173




 Corp. v. Philips Electronics North America Corporation, 2010 Wl 2836379, at* 1

 (D. Del. July 15, 2010). "A finding is clearly e1Toneous if the determination "(1) is

 completely devoid of minimum evidentiary support displaying some hue of

 credibility, or (2) bears no rational relationship to the supportive evidentiary data ..

 ." Id. (quoting Haines v. Liggett Group Inc., 975 F.2d 81, 92 (3d Cir.1992)).

 Applying this standard to the Magistrate Judge's ruling, the Court finds no error in

 his decision.

       First, it is undisputed that the API batch created in India in September 2016

 is relevant to the dispute at hand; and Dr. Reddy's has not articulated, let alone

 established, that producing the sample would unduly burden it. Accordingly, the

 Magistrate Judge did commit clear error in ordering the production of the

 September 2016 sample. The gravamen of Dr. Reddy's objection to producing the

 September 2016 sample is that the discovery request in question called for

 production of a "representative sample." Dr. Reddy's does not agree that the

 September 2016 sample constitutes a "representative sample," and it fears that

 Plaintiffs will argue that Dr. Reddy's production of the September 2016 sample

 constitutes a concession that the sample is representative. The Court, however,

 will not view the production of the September 2016 sample as an admission by Dr.

 Reddy's that the sample is representative. And the Court does not interpret the




                                            2
Case 1:18-cv-01675-CFC-CJB Document 269 Filed 06/05/20 Page 3 of 3 PageID #: 6174




 Magistrate Judge's statement that the September 2016 sample "would thus seem to

 [be] ... more 'representative,"' as a finding of fact. D.I. 236 at 2-3.

        Second, the Court agrees with the Magistrate Judge's finding that "in their

 briefing and during oral argument, [Dr. Reddy's] did not explain clearly enough to

 the [Magistrate Judge] why ... [Dr. Reddy's] need[s] to obtain the samples [it

 requested] in discovery." Id. at 4. Dr. Reddy's objections suffer from the same

 deficiency.

        NOW THEREFORE, IT IS HEREBY ORDERED that Dr. Reddy's

 Objections (D.I. 244) are OVERRULED.




 Date                                          United StatesJiistrict Judge




                                           3
